Citation Nr: 1145024	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO. 08-32 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In the January 2008 rating decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for "situational adjustment disorder with depression, schizoaffective disorder, personality disorder."  The Board has recharacterized the issue on appeal to conform to the reasonable expectations of the Veteran, who does not have medical expertise in matters of psychiatric diagnosis or etiology. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

In a rating decision dated in October 1992, prior to the decision currently on appeal, the Veteran was denied service connection for schizoaffective disorder, personality disorder, and substance abuse. The Veteran was notified of this rating decision by an RO letter dated in February 1993.

In August 2008, the Veteran received from the National Personnel Records Center records of in-service psychiatric treatment that had not been previously obtained by the RO. Through his representative, the Veteran forwarded to the RO four pages of in-service in-patient psychiatric treatment that had not been previously obtained by the RO and were not included in the service treatment records obtained by the RO in October 1991. These newly received service department records are relevant to the Veteran's claim for service connection for psychiatric disability. Because additional and relevant service department records have been received that existed and were reasonably identified by the Veteran at the time of prior adjudications, the currently appealed claim is to be readjudicated without the requirement that new and material evidence be received. See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

A remand for further development of the evidence is required before this matter is ready for final adjudication by the Board.

The claims file contains indications of records of many instances of relevant VA and private treatment that have not been sought or obtained by the RO. The RO/AMC must seek to assist the Veteran in obtaining these records. See 38 U.S.C.A. § 5103A(a)-(c).

The RO/AMC must seek to obtain all records of in-service psychiatric treatment and all records of in-service hospitalization. The service treatment records obtained by the Veteran from the service department in August 2008 illustrate that not all of these records were received with the Veteran's service treatment records obtained by the RO in August 1991. See 38 C.F.R. § 5103A(a)-(c).

As the Veteran's personnel records may also contain information that is relevant to the nature and extent of the Veteran's in-service psychiatric difficulties, the RO/AMC must seek to obtain the Veteran's complete official military personnel file. See 38 C.F.R. § 5103A(a)-(c).

The Veteran was diagnosed as having a psychiatric disorder during service and there are records that establish that he has post-service psychiatric disability. As there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion as to whether the Veteran's current psychiatric disability began during service or is related to some incident of service is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with his service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
  
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for psychiatric disability or substance abuse during the period from October 1982 to the present time. 

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

The records sought must include, but will not be limited to, the following:

(a) Complete records of treatment at the VA Medical Center in Salem, Virginia, for "nerves" in 1989. See Veteran's July 1991 Application for Compensation or Pension, page 3, box 27.

(b) Complete records of hospitalization for cocaine and alcohol dependence at the VA hospital in Salem, Virginia, from July 1991 to August 1991. See July 1991 VA hospital discharge summary.

(c) Complete records of hospitalization for a schizoaffective disorder and substance abuse at the VA Medical Center in Salem, Virginia, October 1992. See October 1992 VA hospital discharge summary.

(d) Records of psychiatric treatment in approximately 1996 at South Western Virginia Mental Hospital in Danville, Virginia. See correspondence and authorizations to release medical information received from Veteran in July 2011.

(e) Records of psychiatric treatment at Staunton Mental Hospital in 1996. See correspondence and authorizations to release medical information received from Veteran in July 2011.

(f) Records of VA psychiatric treatment from March 2007 to June 2007. See June 2007 discharge treatment summary from VA Medical Center (VAMC) in Salem, North Carolina, indicating date of admission in March 2007 and date of discharge in June 2007.

(g) Relevant records of VA treatment from December 2007 forward.

2. Contact all necessary sources to obtain the Veteran's COMPLETE official military personnel file.

3. Contact all necessary sources to obtain the Veteran's complete records of in-service hospitalization, to include in-service psychiatric treatment in January 1982.

4. Contact all necessary sources to obtain the Veteran's complete records of in-service psychiatric treatment, to include psychiatric treatment in January 1982.

5. Records of a federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

6. Once all available relevant identified medical records and service personnel records have been received, arrange for a VA examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a current psychiatric disability that began during service or is related to any incident of service, or whether he experienced a psychosis within one year after discharge from service.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a complete relevant history from the Veteran regarding his in-service and post-service psychiatric difficulties.

(d) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) The examiner must review the service treatment records and any service personnel records obtained pursuant the Board's remand.

(f) The examiner must be referenced to service treatment records for psychiatric difficulties in January 1982, including those pertaining to an approximately three-day period of in-patient psychiatric observation in January 1982. The records include diagnoses of situational reaction with depression features. A January 25, 1982, service treatment appears to also include a diagnosis of alcoholism, although the writing is not fully legible.

(g) The examiner must provide a diagnosis for each current psychiatric disorder.

(h) For each diagnosed current psychiatric disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(i) If the Veteran has a current alcohol or substance abuse disorder, the examiner must provide an opinion as to whether that disorder is CAUSED OR AGGRAVATED by another psychiatric disorder.

(j) The examiner must provide an opinion as to whether the Veteran experienced a psychosis within one year after discharge from active service.

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-- to determine whether the Veteran has a current psychiatric disability that began during service or is related to any incident of service, or whether he experienced a psychosis within one year after discharge from service.

(l) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles. THE EXAMINER IS ADVISED THAT BY LAW, AN EXAMINER'S STATEMENT THAT AN OPINION IS BASED ON THE MEDICAL EXPERTISE OF THE EXAMINER, WITH NO FURTHER EXPLANATION, IS NOT A LEGALLY SUFFICIENT OPINION AND WILL LIKELY RESULT IN A RETURN OF THE CLAIM TO THE EXAMINER.

7. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


